DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/14/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  It is unclear whether the “a code” recited on line 18 of claim 12 and line 2 of each of claims 13-18 are referring to the same “at least one code” or different “at least one code” as recited on line 5 of claim 12.  Each of the instances of the term “a code” describes a code which causes the processor to perform a different action.  Appropriate correction is required.
Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the term “a code”.  Line 18 of claim 12 and line 2 of each of claims 13-18 all recite “a code” stored in memory that causes the processor to perform an action (e.g., transmit cooking instructions, determine a category of the cooking ingredients, etc.). These instances of the term “code” therefore appear to refer to a program code (see pars. [00347]-[00348] of the specification).  Claim 14 recites “a code which causes the processor to … receive a code for distinguishing the cooking ingredient”.  It is unclear whether claim 14 is referring to a program code or an identification code.  The second use of the term “code” in claim 14 appears to be referring to an identification code for the cooking ingredient (e.g., a produce lookup code) based on paragraph [0020] of the specification.  The term “code” is therefore indefinite.
Claim Objections
Claims 12-18 objected to because of the following informalities:  
Claim 12 recites "a cooking instruction" on lines 10 and 19.  The recitation on line 19 should read "the cooking instruction".   
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 9, filed 04/14/2022, with respect to the claim interpretation under 35 U.S.C. 112(f) has been fully considered and are persuasive.  The interpretation of 1/14/2022 has been withdrawn. 
Applicant’s arguments, see pages 9-14, filed 04/14/2022, with respect to the rejection(s) of claim(s) 12 and 15-17 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rodriguez (U.S. Pub. No. 2015/0310601 A1) and Ciepiel (U.S. Pub. No. 2019/0001288 A1) which are previously applied references that were used in the rejection of claims 19 and 20 (which have been cancelled and similar subject matter having been added to claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diao (U.S. Pub. No. 2019/0200797 A1) in view of Rodriguez (U.S. Pub. No. 2015/0310601 A1) and Ciepiel (U.S. Pub. No. 2019/0001288 A1).
In regards to claim 12, Diao describes a device configured to control a cooker (Diao, pars. [0010] and [0025] – food preparation system), the device comprising: a display (Diao, pars. [0027, [0035], [0042], and [0068] – display that provides information and recommendations to the user regarding the food item that is being cooked); a processor (Diao, processing unit 602 of Fig. 6; par. [0068]); a memory configured to store at least one code executed by the processor (Diao, memory 606 of Fig. 6; pars. [0012], [0068], and [0074]) to cause the processor to: receive cooking ingredient information (Diao, pars. [0027], [0035] and [0068] – image and sensor data of ingredients); recognize a cooking ingredient based on visual recognition (Diao, pars. [0007]-[0009], and [0030] – ingredient recognition system 108 analyzes images taken of the ingredients); detect a recipe based on the cooking ingredient or the cooking ingredient information (Diao, pars. [0031]-[0032]); control an operation of the cooker according to a cooking instruction corresponding to the recipe (Diao, par. [0033] – control adjustment/recommendation system 112 retrieves cooking instructions, including heating instructions automatically and manually input, for the ingredients that have been identified and/or the recipes that have been retrieved); cause the display to display health information for the cooking ingredient (Diao, pars. [0031]-[0032], [0035], and [0039] – I/O interface is used to provide nutritional information to a user); cause the display to display the recipe as a text or video before the cooker initiates a cooking process (Diao, pars. [0031], [0035], [0042], and [0068] – display may be an output interface to provide information and recommendations, including recipes, to the user regarding the food item that is being cooked or heated inside the food preparation system); and cause the display to display an explanation for a sub-step configuring the cooking process in accordance with a cooking program (Diao, Id. – displaying a recipe includes displaying a sub-step of the recipe), wherein the memory is further configured to store a code which causes the processor to transmit a cooking instruction determined by an artificial intelligence model to the cooker according to a cooking pattern of a user deduced by data learning from a past cooking history including parameter information selected or modified by the user during the cooking process using at least one of packaged food, a meal kit, or a raw food material (Diao, pars. [0030] and [0033] – provides recommendations regarding how to cook the food item in accordance with one recipe versus another recipe based on the nutritional and taste preference of the user).
Diao does not describe displaying expiration date information and purchase information for the cooking ingredient.  However, Diao does describe retrieving information from databases (Diao, pars. [0036], [0039], and [0046] – recipes, ingredient recognition models, nutrition information, and ingredient information).  Rodriguez describes encoding expiration date information based on the product lot code (Rodriguez, par. [0387]) and web links (Rodriguez, par. 0311]) into the digital watermark of the product packaging.  The product lot code can be used to look up a corresponding expiration date in a database (Rodriguez, par. [0387] and [0393]).  The digital watermark of Rodriguez can also be used to encode information including a web address (Rodriguez, par. [0016]).  Both Diao and Rodriguez describe retrieving information about identified food items from databases.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the system of Diao in view of Rodriguez to retrieve expiration date information and purchase information (e.g., a company’s “Where to Buy” web link) from a database after determining the food item and to display the information with the identified recipe(s).  More specifically, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Rodriguez to retrieve additional information from database(s) after determining the food item, including expiration date information and purchase information, and displaying said additional information.
Diao does not explicitly describe displaying the recipe as a text or video before the cooker initiates a cooking process. In the Third Argument presented in the response dated 04/14/2022, it is argued that Diao does not teach or suggest causing the display to display the recipe as a text or video before the cooker initiates a cooking process or causing the display to display an explanation for a sub-step configuring the cooking process in accordance with a cooking program.  Applicant further argues that “Diao simply describes providing information and recommendations to a user regarding a food item that is being cooked or heated inside of a food preparation system. See Diao, at paragraph 42”.  
However, from a broadest reasonable interpretation of paragraph [0042] and in further view of paragraph [0031], Diao describes a display to provide information and recommendations to a user (i.e., display information to a user) regarding a food item includes a recipe and cooking instructions.  Diao therefore teaches the display to display an explanation for a sub-step configuring the cooking process in accordance with a cooking program (i.e., displaying cooking instructions).  
Diao does not explicitly describe cooking instructions determined according to a cooking pattern of a user deduced by data learning from a past cooking history including parameter information selected or modified by the user during the cooking process using at least one of packaged food, a meal kit, or a raw food material.  Diao does describe storing instructions in memory, updating the databases with additional information based on actual use of the food preparation system and user feedback (Diao, pars. [0012], [0039], and [0042]).  However, Rodriguez describes an image recognition system that categorizing food products based on packaging (Rodriguez, pars. [0016] and [0134]).  Ciepiel describes an intelligent blending system that optically identifies ingredients and generates instructions for preparation of foodstuff using artificial intelligence based on observed user behavior, blending information, user preferences, and historical information (Ciepiel, pars. [0011]-[0012] and [0084]-[0085]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the system of Diao in view of the categorization scheme of Rodriguez and the artificial intelligence models of Ciepiel to further categorize food items based on packaging and to utilize databases that have been updated with additional information based on actual use of the food preparation system and user feedback when determining recipe recommendations.
In regards to claim 13, Diao describes the device according to claim 12, wherein the memory stores a code which causes the processor to: based on recognizing the cooking ingredient, determine a category of the cooking ingredient; and recognize the raw food material (Diao, par. [0009]).  
Diao does not explicitly describe determining a category of the cooking ingredient among categories including at least the packaged food, the meal kit, or the raw food material based on visual recognition and recognize an identification of a product based on a visually recognized packaging design of the packaged food or the meal kit.  However, Diao does describe an image recognition system that has a categorization scheme in which foods can be categorized into categories and sub-categories.  Rodriguez describes an image recognition system that uses digital watermarks designed into the packaging of products, including food products, to identify the packaging (Rodriguez, pars. [0016] and [0134]; Figs. 10A and 12).  Both Diao and Rodriguez describe object recognition using images.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the ingredient recognition system of Diao with the product identification system of Rodriguez to perform image recognition of packaging and to categorize foods into broader categories of prepackaged meals (e.g., premade meals and meal kits) and raw food ingredients.  
In regards to claim 14, Diao describes the device according to claim 12, wherein the memory stores a code which causes the processor to: when the cooking ingredient information is received, receive raw food material information from a user (Diao, pars. [0027], [0035], [0068] – a user can manually trigger image capturing to purposefully capture images that best reflect the characteristics of the food item for ingredient recognition and provide user input via a keyboard or touch-sensitive input pad).  
Diao does not describe receiving a code for distinguishing the cooking ingredient.  For purposes of examination, the “code” recited in claim 14 is being interpreted here as being an identification code of the cooking ingredient based on paragraph [0020] of the specification.  Rodriguez describes integrating the digital watermark of a packaging with a checkout station to determine information including the Universal Product Code (UPC) or Electronic Product Code (EPC) (Rodriguez, pars. [0016]-[0017] and [0503]-[0506]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the ingredient recognition system of Diao with the product packaging recognition system of Rodriguez to provide a code representing the product (e.g., a UPC, EPC, or a produce lookup code) based on the determined object via the training data.
In regards to claim 15, Diao describes the device according to claim 12, wherein the memory stores a code which causes the processor to: when the cooking ingredient information is received, cause the display to display a user interface (UI) for executing the cooking instruction corresponding to the recipe (Diao, pars. [0042] and [0068]), and transmit the cooking instruction received via the UI to the cooker (Diao, par. [0068]).
In regards to claim 16, Diao describes the device according to claim 12, wherein the memory stores a code which causes the processor to: when the operation of the cooker is controlled, cause the display to display a cooking code corresponding to the recipe to input the cooking code to the cooker.  It would have been reasonably anticipated by a person of ordinary skill in the art at the time of the filing of the claimed invention that the display of Diao can be configured to display a cooking code (e.g., a document identifier in a database) corresponding to the recipe to input the cooking code to the cooker.
In regards to claim 17, Diao describes the device according to claim 12, wherein the memory stores a code which causes the processor to: when the operation of the cooker is controlled, cause the display to display a user interface (UI) for changing a cooking time after transmitting a primary cooking instruction to the cooker (Diao, pars. [0035] and [0042]); and transmit a secondary cooking instruction for shortening or extending a cooking time to the cooker based on a user input received via the UI (Diao, par. [0025).
In regards to claim 18, Diao describes the device of claim 12, wherein the memory stores a code which causes the processor to: when the cooking ingredient is recognized, cause the display to display the past cooking history based on visual recognition; and when the operation of the cooker is controlled, transmit a cooking instruction for a cooking item to the cooker (Diao, par. [0010]).  Diao further describes storing instructions in memory, updating the databases with additional information based on actual use of the food preparation system and user feedback, and displaying information and recipes stored in memory (Diao, pars. [0012], [0039], and [0042]).  
Diao does not describe displaying a past cooking history based on vision recognition; and control transmission of a cooking instruction for a cooking item, which is selected by a user from the past cooking history, to the cooker.  However, Ciepiel describes an intelligent blending system that optically identifies ingredients and generates instructions for preparation of foodstuff using artificial intelligence (Ciepiel, pars. [0011]-[0012] and [0084]).  Ciepiel further describes training the artificial intelligence system using data related to observed user behavior, blending information, user preferences, and historical information (Ciepiel, par. [0085]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to save usage data and to display the stored usage data.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the training data of Diao in view of Ciepiel to further include saved user preferences and usage data to improve the recipe recommendations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761